DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon further review, it has been deemed that the Restriction Requirement mailed on 02/05/2021 is incorrect.  For such reason, the Restriction Requirement mailed on 02/05/2021 is hereby withdrawn and the prosecution of the instant application is hereby reopened.
Due to the withdrawal of the Restriction Requirement, the claims to be examined are claims 1-20 which were filed on 05/24/2019.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

For the purpose of compact prosecution, the Examiner’s Amendment is being performed in order to amend the claims 1-20 filed on 05/24/2019 to be identical to the previously allowed claims that were submitted on 05/05/2021.


Authorization for this examiner’s amendment was given in an interview with James Wells on 09/01/2021.

The application has been amended as follows: 

IN THE CLAIMS
	Claim 1 (Currently amended): A handheld-sized, battery-powered backflow testing device comprising:
	(a) a first fluid line connectable to a first source of fluid and a first fluid pressure therefor;
	(b) a second fluid line connectable to a second source of fluid and a second fluid pressure therefor;
	(c) at least one pressure sensor fluidly connected to said first and said second fluid lines;
	(d) electrical circuitry [[adapted]] configured to provide real time differential pressure measurements between said first and said second fluid lines;
	(e) electrical circuitry and an electronic display [[adapted]] configured to display said real time differential pressure measurements;
	(f) a capture value button and electrical circuitry [[adapted]] configured to capture a differential pressure measurement as a captured value when said capture value button is depressed without interrupting said display of said real time differential pressure measurements; and


	Claim 2 (Currently amended): The device of claim 1, further comprising electrical circuitry [[adapted]] configured to display said captured value and continue said uninterrupted display of said real time differential pressure measurements.

	Claim 3 (Currently amended): The device of claim 1, further comprising electrical circuitry [[adapted]] configured to store in memory and display more than one captured value and continue said uninterrupted display of said real time differential pressure measurements.

	Claim 4 (Currently amended): The device of claim 1, wherein said at least one pressure sensor comprises a differential pressure sensor in fluid communication with said first and said second fluid lines and [[adapted]] configured to measure a pressure differential between said first and said second fluid lines.

	Claim 5 (Currently amended):  The device of claim 1, further comprising electrical circuitry [[adapted]] configured to perform an algorithm to generate and display a rate of change graph that provides a visual indication as to how fast said real time differential pressure measurements are changing, and whether [[the]] a direction of change is increasing or decreasing, or neither.

	Claim 6 (Currently amended):  The device of claim 1, further comprising electrical circuitry [[adapted]] configured to permit wireless transmission and reception of data.

	Claim 7 (Currently amended): The device of claim 6, further comprising electrical circuitry [[adapted]] configured to permit wireless connection to a mobile device whereby calibration of said backflow testing device is controllable remotely using said mobile device.

	Claim 8 (Currently amended): The device of claim 1, further comprising electrical circuitry [[adapted]] configured to permit saving in memory and wirelessly transmitting [[a]] said captured value and a captured value identifier corresponding to said captured value.

	Claims 9-20 are cancelled.

	Claim 21 (Newly added): The device of claim 1, further comprising a handheld-sized housing enclosure having a top, a bottom, a left side, a right side, a front, and a back defining an interior volume of the enclosure, wherein the enclosure comprises the first fluid line, the second fluid line, the at least one pressure sensor, the electrical circuitry configured to provide real time differential pressure measurements between said first and said second fluid lines, the electrical circuitry and electronic display 

	Claim 22 (Newly added): The device of claim 21, wherein the enclosure further comprises electrical circuitry configured to display said captured value and continue said uninterrupted display of said real time differential pressure measurements.

	Claim 23 (Newly added): The device of claim 21, wherein the enclosure further comprises electrical circuitry configured to store in memory and display more than one captured value and continue said uninterrupted display of said real time differential pressure measurements.

	Claim 24 (Newly added): The device of claim 21, wherein said at least one pressure sensor comprises a differential pressure sensor in fluid communication with said first and said second fluid lines and configured to measure a pressure differential between said first and said second fluid lines.



	Claim 26 (Newly added): The device of claim 21, wherein the enclosure further comprises electrical circuitry configured to permit wireless transmission and reception of data. 

	Claim 27 (Newly added):  The device of claim 26, wherein the enclosure further comprises electrical circuitry configured to permit wireless connection to a mobile device whereby calibration of said backflow testing device is controllable remotely using said mobile device.

	Claim 28 (Newly added): The device of claim 21, wherein the enclosure further comprises electrical circuitry configured to permit saving in memory and wirelessly transmitting said captured value and a captured value identifier corresponding to said captured value.

	Claim 29 (Newly added): The device of claim 21, wherein the enclosure is configured to permit configuring hydraulic circuitry within said enclosure to provide a 2-valve backflow testing device.

	Claim 30 (Newly added):  The device of claim 21, wherein the enclosure is configured to permit configuring hydraulic circuitry within said enclosure to provide a 3-valve backflow testing device.

	Claim 31 (Newly added): The device of claim 21, wherein the enclosure is configured to permit configuring hydraulic circuitry within said enclosure to provide a 5-valve backflow testing device.

	Claim 32 (Newly added): The device of claim 21, wherein the enclosure is configured to permit configuring hydraulic circuitry within said enclosure to provide any one of a 2-valve backflow testing device, a 3-valve backflow testing device, or a 5-valve backflow testing device.

Reasons for Allowance

Claims 1-8 and 21-32 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Brown et al. (US 5,257,208) teaches a handheld-sized (Abstract), battery-powered (Abstract) backflow testing device (1; Figure 1) comprising: (a) a first fluid line (72; Figures 9 and 12) connectable to a first source of  6-14) as a captured value when said capture value button is depressed (Column 12, Lines 6-14); and (g) a battery power supply (Abstract; Column 6, Lines 40-45) electrically interconnected with said at least one pressure sensor (the battery that is used to power up the components in the system must be electrically connected to the pressure sensors 81 and 82 in order to read the pressure measurements), said electronic display (the battery that is used to power up the components in the system must be electrically connected to the display 131 in order to display the pressure measurements), and the electrical circuitry associated with said capture value button (the battery that is used to power up the components in the system 
Hubert et al. (US 6,212,937) teaches pushing a capture button to record differential pressure at a given moment in time (Column 4, Lines 15-20).
Neeley et al. (US 20140266765) teaches pressing a capture button in order to save a measurement data at an instance of time ([0026]).
In claim 1, the specific limitations of “a capture value button and electrical circuitry configured to capture a differential pressure measurement as a captured value when said capture value button is depressed without interrupting said display of said real time differential pressure measurements" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record. None of the relied upon prior art expressly and positively teaches Claims 2-4 and 6-7 would also be allowed for depending on claim 1.
Claims 2-8 and 21-32 are also allowed due to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

NOTE: During the interview on 09/01/2021 with Applicants Representative, James Wells, it was stated that in the event that a continuing Application is filed, said continuing application may possibly be subjected to a Double Patenting rejection since the Restriction Requirement is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        




/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856